134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Howard GIBSON, aka Kenneth Dean Robinson, Defendant-Appellant.
No. 97-10169.
United States Court of Appeals, Ninth Circuit.
Jan. 15, 1998.**

Before BROWNING, KLEINFELD and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
LYNCH, District Judge.


3
Howard Gibson appeals his 15-month sentence imposed following a jury conviction of four counts of bank fraud, in violation of 18 U.S.C. § 1344.  Gibson contends that the district court erred by refusing to award him a two-level reduction for being a minor participant under U.S.S.G. § 3B1.2(b).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


4
A defendant has the burden of proving his minor status in the criminal activity by a preponderance of the evidence.  See United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994).  A minor role adjustment is warranted only where the defendant plays a role in the offense which makes him "substantially less culpable than the average participant."   See United States v. Benitez, 34 F.3d 1489, 1498 (9th Cir.1994);  U.S.S.G. § 3B1.2, comment.  (1995).  A defendant is not entitled automatically to the reduction simply because he was less culpable than his co-defendants.  See Benitez, 34 F.3d at 1498.


5
Here, Gibson received stolen checks, recruited accomplices, deposited one of the checks under an assumed name, directed two of his accomplices concerning the withdrawal of funds and received and divided a substantial portion of the proceeds.  Gibson also received a substantial payment for his participation in the offense.  In light of the facts, the district court's refusal to apply a two-level downward adjustment for minor participant status was not clearly erroneous.  See id.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3